DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 14 May 2020.  In view of this communication, claims 1-3 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 14 May 2020 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Stator with Exterior Members over Molded Coils
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Brown et al. (US 6,040,647), hereinafter referred to as “Brown”.
Regarding claim 1, Brown discloses a stator [108] possessed by an electric motor (fig. 10; col. 4, lines 40-45; col. 7, lines 23-30), the stator [108] comprising: 
an iron core [110] (fig. 8, 10; col. 7, lines 23-30); 
a coil [116] disposed in the iron core [110] so as to include coil ends [116e] respectively on both of end sides of the iron core [110] in an axial direction of the electric motor (fig. 8-10; col. 7, lines 39-46); 
first exterior members [60/60’] provided so as to surround sides of outer circumferential portions of the coil ends [16e] respectively on both of the end sides (fig. 4, 6, 9-10; col. 4, lines 60-67; col. 6, lines 1-5, 18-24; the first and second exterior members are portions of the end plates, separated by gaps between spokes [54/56], just as the first and second exterior members of the present application are portions of the same elements); 

    PNG
    media_image1.png
    521
    831
    media_image1.png
    Greyscale

second exterior members [58/58’] connected to the first exterior members [60/60’] and provided so as to surround sides of end portions of the coil ends [116e] in the axial direction respectively on both of the end sides (fig. 4-6, 10; col. 6, lines 1-5, 18-24; the second members are the portions of the end plates [12/14] on the radially inner side of the axial end portions); and 
mold members [122] configured to cover the coil ends [116e], and which are placed in contact with the first exterior members [60/60’] and the second exterior members [58/58’] respectively on both of the end sides (fig. 10; col. 8, lines 53-65); 
wherein a hole [42’] configured to penetrate through the second exterior member [58/58’] is formed in the second exterior member [58/58’] on one end side of both of the end sides (fig. 6, 10; col. 6, lines 40-46); and 
a surface [58s] that faces the mold member [122], of the second exterior member [58/58’] on the one end side, is inclined in a manner so that a thickness of the second exterior member [58/58’] on the one end side becomes continuously thinner toward the hole [42’] (fig. 4, 6, 10; the inner axial surface of the bearing support ring [32] is inclined in the radial direction so that the inner portion of the ring becomes thinner in the axial direction, toward the hole [42’]).
Regarding claim 2, Brown discloses the stator according to claim 1, as stated above, wherein a thermal conductivity of the first exterior members [60/60’] and the second exterior members [58/58’] is greater than or equal to a thermal conductivity of the mold members [122] (col. 5, lines 1-2, 19-20; the exterior members are formed of metal, presumably the same aluminum as the shell; col. 2, lines 19-23; col. 8, lines 53-65; the mold members are formed from cured resin; metals are well-known in the art as having a higher thermal conductivity than insulators such as resin).
Regarding claim 3, Brown discloses the stator according to claim 1, as stated above, wherein a material of the mold members [122] includes an insulating resin (col. 2, lines 19-23; col. 8, lines 53-65).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Kobayashi et al. (US 2017/0302122 A1) discloses an electric motor comprising a stator with end windings molded in resin, and exterior members surrounding the molded portions.
Katsuki (US 2017/0250586 A1) discloses an electric motor comprising a stator with end windings molded in resin.
Tsutsui et al. (US 9,000,630 B2) discloses an electric motor comprising a stator with end windings molded in resin, and exterior members surrounding and in contact with the molded portions.
Gasser et al. (US 7,786,635 B2) discloses an electric motor comprising a stator with end windings molded in resin, and exterior members surrounding and in contact with the molded portions, wherein one exterior member comprises a hole on one axial side.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834